WASHBURN, P. J.
Epitomized Opinion
Winkler, becoming financially embarrassed, filed a petition in bankruptcy. He later obtained the consent of his creditors to a composition. Among the creditors consenting to this composition was the Knickerbocker Co. Being unable to consúmate this composition without financial assistance, the latter company advanced Kinkier $500 for this purpose. Winkler, however, agreed to give the Company a chattel mortgage to secure attorney fees and the entire amount of its claim, instead of the amount due it by the composition and also the $500 advancement. Upon default, the suit was brought by one Barch to replevy the chattel property covered by the mortgage. A judgment was rendered for Barch ánd the defendant Winkler prosecuted error. In sustaining the judgment the court of appeals held:
1. That inasmuch as the composition had been agreed to by the Knickerbocker Co. at the time that the bankrupt agreed to pay the whole of its claim in consideration of money alone to be used in paying the consideration of the composition, the mortgage was not obtained by duress or fraud. •